      Case 2:14-cv-00464-SMM Document 43 Filed 05/01/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Crystal Sheehan,                                  No. CV-14-00464-PHX-SMM
10                  Plaintiff,                         ORDER
11   v.
12   Romulus Incorporated,
13                  Defendant.
14
15          Before the Court is Plaintiff Crystal Sheehan and Defendant Romulus
16   Incorporated’s Stipulation for Dismissal with Prejudice. (Doc. 42.) The parties “stipulate
17   and agree that this case should be dismissed, with prejudice, with all parties to bear their
18   own costs and attorneys’ fees.” (Id. at 1.)
19          Outside of the Fair Labor Standards Act (“FLSA”) context, the Court normally does
20   not rule on a private settlement agreement negotiated between the parties. However,
21   because there are FLSA claims asserted against Defendants, the parties must seek approval
22   of their settlement agreement to ensure its enforceability. The Court may approve the
23   settlement if it is a fair and reasonable compromise of the issues. Therefore, the parties
24   must submit a joint motion to approve settlement agreement and attach a copy of the
25   settlement agreement on or before Friday, May 31, 2019.
26          Accordingly,
27          IT IS HEREBY ORDERED that the parties shall submit a joint motion to approve
28   settlement agreement and attach a copy of the settlement agreement on or before Friday,
      Case 2:14-cv-00464-SMM Document 43 Filed 05/01/19 Page 2 of 2



 1   May 31, 2019. The joint motion must demonstrate that the settlement is a fair and
 2   reasonable compromise of the issues.
 3         Dated this 1st day of May, 2019.
 4
 5
 6                                                  Honorable Stephen M. McNamee
 7                                                  Senior United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
